Title: From Thomas Jefferson to Edmund Randolph, 14 January 1798
From: Jefferson, Thomas
To: Randolph, Edmund


          
            Dear Sir
            Philadelphia Jan. 14. 1798
          
          Your favor of the 7th. inst. came to hand yesterday. those of Nov. 15. 21. & 28. had been recieved in due time. that of the 21st. covered the assumpsit of Messrs. Pendleton and Lyons to pay the amount of the decree of Royle’s admrs v. Robinson’s admrs, to the use of mr Short. I should sooner have acknoleged these but that in that of the 21st. you mentioned that you had arranged the balance also equally well for mr Short and that I should hear from you the beginning of the ensuing year. the last phrase occasioned my delaying post after post to send you an acknolegement expecting to make one answer for the whole. I now write to mr Pendleton to recieve his pleasure as to the time & manner of making his remittance, which I shall immediately invest according to mr Short’s directions.
          We have today very sinister news by the way of Norfolk through the publick papers, as to the reception of our envoys to Paris. it looks so like truth that it cannot fail to make impression. Congress are waiting in anxiety for information of what may be expected from that quarter. We have really nothing to do, and unless our envoys cut out something for us, I see nothing which can keep us here through February. be so good as to present my respects to mrs Randolph, & to yourself health & happiness. Adieu affectionately,
          
            Th: Jefferson
          
        